DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6, 8 – 10 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 9 and 10, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 9 and 10 with the allowable feature being: a substrate, comprising: first inorganic fillers being attached on the substrate and dispersed in a reinforcing material layer, and first inorganic fillers having a particle size ranging from 0.02 µm to 1 µm; and a fluorine-containing resin layer covering the reinforcing material layer, including a plurality of second inorganic fillers, wherein the fluorine-containing resin layer is formed from a second solution containing 10 wt% to 70 wt% of a fluorine-containing resin, 1 wt% to 10 wt% of a fluorine-containing polymer, 0.1 wt% to 50 wt% of a low molecular weight polytetrafluoroethylene, and 0.1 wt% to 10 wt% of an immersing auxiliary, a content of the second inorganic fillers in the fluorine-containing resin layer is from 20 wt% to 70 wt%, and the second inorganic fillers have a particle size ranging between a value larger than 1 µm and 100 µm
One close prior art McCarthy (US 2005/0153610 A1) teaches of a fluorine-containing substrate, comprising: a reinforcing material layer including a substrate; and a fluorine-containing resin layer covering the reinforcing material layer, the fluorine-containing resin layer including a plurality of second inorganic fillers; however McCarthy does not teach a reinforcing material layer including a plurality of first inorganic fillers, the first inorganic fillers being attached on the substrate and dispersed in the reinforcing material layer, and the first inorganic fillers having a particle size ranging from 0.02 µm to 1 µm wherein the fluorine-containing resin layer is formed from a second solution containing 10 wt% to 70 wt% of a fluorine-containing resin, 1 wt% to 10 wt% of a fluorine-containing polymer, 0.1 wt% to 50 wt% of a low molecular weight polytetrafluoroethylene, and 0.1 wt% to 10 wt% of an immersing auxiliary, a content of the second inorganic fillers in the fluorine-containing resin layer is from 20 wt% to 70 wt%, and the second inorganic fillers have a particle size ranging between a value larger than 1 µm and 100 µm.
Another close prior art Lawton (US 2005/0025967 A1) teaches of a fluorine-containing substrate, comprising: a reinforcing material layer including a substrate and a plurality of first inorganic fillers, the first inorganic fillers being attached on the substrate and dispersed in the reinforcing material layer, and the first inorganic fillers having a particle size ranging from 0.02 µm to 1 µm; and 0.1 wt% to 10 wt% of an immersing auxiliary; however Lawton does not teach a fluorine-containing resin layer covering the reinforcing material layer, the fluorine-containing resin layer including a plurality of second inorganic fillers, wherein the fluorine-containing resin layer is formed from a second solution containing 10 wt% to 70 wt% of a fluorine-containing resin, 1 wt% to 10 wt% of a fluorine-containing polymer, 0.1 wt% to 50 wt% of a low molecular weight polytetrafluoroethylene, a content of the second inorganic fillers in the fluorine-containing resin layer is from 20 wt% to 70 wt%, and the second inorganic fillers have a particle size ranging between a value larger than 1 µm and 100 µm.
Therefore claims 1 – 6, 8 – 10 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROSHN K VARGHESE/Examiner, Art Unit 2896